 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ERICA REED,                                        Case No. 1:18-cv-00989-LJO-SAB

12                  Plaintiff,                          ORDER RE: REQUEST FOR TELEPHONIC
                                                        APPEARANCE
13          v.
                                                        (ECF No. 13)
14   USAA SAVINGS BANK,

15                  Defendant.

16

17          A mandatory scheduling conference is set in this action for October 17, 2018 at 4:15 p.m.

18 in Courtroom 9 before the undersigned. On October 10, 2018, counsel filed a request to appear

19 telephonically at the mandatory scheduling conference.
20          Counsel is directed to the order setting mandatory scheduling conference issued July 24,

21 2018. The order states that “[i]f one or more parties wish to appear telephonically, counsel shall

22 contact Mamie Hernandez, Courtroom Deputy Clerk, at (559) 499−5672, sufficiently in advance

23 of the conference so that a notation can be placed on the court calendar. The Courtroom Clerk

24 will provide counsel with the toll−free teleconference number and teleconference code for the

25 call.” (ECF No. 3-1 at 3:4-7 (emphasis in original).)

26          The parties are advised that specific information regarding Chamber’s procedures is

27 located on the Court's website at www.caed.uscourts.gov under Judges; Boone (SAB); Standard

28 Information (in the area entitled "Case Management Procedures). A formal request to appear


                                                    1
 1 telephonically is not required.

 2          Accordingly, the parties are directed to contact Mamie Hernandez at (559) 499-5672 to

 3 appear telephonically at the scheduling conference.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 11, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
